Name: 91/647/EEC: Commission Decision of 2 December 1991 On the rates of assistance from the European Social Fund towards expenditure on recruitment, setting up and employment premiums
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  economic policy
 Date Published: 1991-12-18

 Avis juridique important|31991D064791/647/EEC: Commission Decision of 2 December 1991 On the rates of assistance from the European Social Fund towards expenditure on recruitment, setting up and employment premiums Official Journal L 349 , 18/12/1991 P. 0046 - 0046 Finnish special edition: Chapter 5 Volume 5 P. 0101 Swedish special edition: Chapter 5 Volume 5 P. 0101 COMMISSION DECISION of 2 December 1991 On the rates of assistance from the European Social Fund towards expenditure on recruitment, setting up and employment premiums (91/647/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1) and in particular Article 3 (2) thereof, Having regard to Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (2), Having regard to Council Regulation (EEC) No 4255/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the European Social Fund (3), and in particular Article 1 (1) and (6) and Article 3 thereof, Whereas it is for the Commission to determine the maximum rates of assistance towards expenditure on recruitment, setting up and employment premiums applicable for the 1992 financial year, as set out in Article 3 (2) of Regulation (EEC) No 4255/88; Whereas it is for the Commission to determine the rates of assistance for actions in different objectives for the 1992 financial year as set out in Article 13 (3) of Regulation (EEC) No 2052/88, HAS ADOPTED THIS DECISION: Article 1 The maximum rates of eligible assistance for expenditure on recruitment, setting up and employment premiums in the 1992 financial year, as referred to in Article 3 (1) (c) of Regulation (EEC) No 4255/88, on the basis of which assistance from the European Social Fund is calculated, are hereby fixed per person and per week as follows: Belgium: Bfrs 4 114 Denmark: Dkr 1 132 Germany: DM 265 Greece: Dr 12 385 Spain: Pta 10 599 France: FF 555 Ireland: £ Irl 72 Italy: Lit 139 061 Luxembourg: Lfrs 4 877 Netherlands: Fl 244 Portugal: Esc 5 539 United Kingdom: £ 79. Article 2 The amounts provided for in Article 1 shall cover full-time wage subsidy, setting up or recruitment operations. As regards part-time operations, the amounts shall be calculated in proportion to the number of hours worked on the basis of 40 hours per week. Article 3 This Decision is addressed to the Member States. Done at Brussels, 2 December 1991. For the Commission Vasso PAPANDREOU Member of the Commission (1) OJ No L 185, 15. 7. 1988, p. 9. (2) OJ No L 374, 31. 12. 1988, p. 1. (3) OJ No L 374, 31. 12. 1988, p. 21.